In an action, inter alia, .to impress a trust upon certain real property, in which action the law firm of Rosen, Rosen & Crane rendered certain services to the plaintiff, the latter appeals from an order of the Supreme Court, Dutchess County, dated October 3, 1975, which, after a nonjury trial, fixed the said firm’s lien for legal services and disbursements. Order affirmed, without costs or disbursements, on the opinion of Mr. Justice Ferraro at Trial Term. Cohalan, Acting P. J., Titone, Mollen and O’Connor, JJ., concur.